Per Curiam.

It is alleged in the petition herein that the Grand Jury has exceeded its jurisdiction (or is about to) in numerous respects.
The allegation that the Grand Jury has completed its business •is a conclusion for which we find no support in the petition or the supporting affidavits. In fact, petitioners argue as a further ground for disbanding the Grand Jury the possibility of further indictments to be handed up.
Relative to the allegations that the special prosecutor is using the Grand Jury to obtain evidence against defendants already indicted, it would appear that the proper remedy, if such facts are shown, would be a motion to quash the particular subpoena in question so that proper determination relative to the alleged abuse could be made on a case by case basis. Moreover, this court is without jurisdiction to grant relief in the nature of prohibition in this article 78 proceeding (see Matter of Attica Bros. *14[Mpingo] v. Additional Special and Trial Term of Sup. Ct., 45 A D 2d 10). The petition should be dismissed.
Marsh, P. J., Wither, Simons, Mahoney and Goldman, JJ., concur.
Application unanimously denied and proceeding dismissed, without costs.